Citation Nr: 1449449	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-21 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial schedular disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an extraschedular rating for PTSD.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969. 

These matters are before the Board of Veterans' Appeals (Board) on appeal of January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues have been recharacterized to comport with the evidence of record. 

A timely substantive appeal on the issue of entitlement to a TDIU was received in February 2014.  See 38 C.F.R. §§ 20.200, 20.302.  However, the United States Court of Veterans Appeals (Court) held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Since filing an appeal as to the rating assigned to his service-connected PTSD, the Veteran has contended that he cannot work as a result of his PTSD, and that a TDIU is warranted.  Therefore, despite the fact that the Veteran perfected a separate appeal of the TDIU issue, the Board concludes that it is on appeal as part and parcel of the increased rating claim.  Id.

In April 2014, the Board remanded the case so that the Veteran could be scheduled for a hearing before the Board.  Later that month, the Veteran's attorney withdrew the Veteran's July 2011 hearing request in writing.  See 38 C.F.R. § 20.704(e).  Thus, the matter is appropriately before the Board for appellate review.  Id.  

Additional evidence has been submitted since the most recent statement of the case.  In August 2014, the Veteran waived RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2014).

In an April 2008 statement, the Veteran communicated his belief that his nonservice-connected residuals of a cerebrovascular accident (CVA) are aggravated by the symptoms of his service-connected PTSD.  As service connection may be granted for a disability that is aggravated by a service-connected disability, this issue is referred to the agency of original jurisdiction (AOJ) for disposition.  

The issues of entitlement to an extraschedular rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms most closely approximating social impairment with deficiencies in most areas, such as family relations, judgment, thinking and mood.


CONCLUSION OF LAW

The criteria for an initial schedular rating of 70 percent for PTSD are met.  38 U.S.C.A. §§ 1154, 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In a July 2011 statement, the Veteran, by his attorney, stated that "the appeal would be satisfied with an initial rating of 70% [sic] for PTSD...."  In subsequent communications, the Veteran, by his attorney, continued to assert that his PTSD symptoms warrant a disability rating of 70 percent.  

The expression of satisfaction with an initial schedular rating of 70 percent for PTSD was knowing and intelligent.  It was made while represented by a licensed attorney.  As a result, the Board finds that an initial schedular rating of 70 percent is a full grant of the benefit sought on appeal as to this issue.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.   

Law and Regulations

The Veteran asserts that his PTSD is more severe than the initial 50 percent disability rating assigned.

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  In order to warrant a schedular rating of 70 percent for PTSD, the evidence must show that PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Ratings for mental disorders are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.  

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

A GAF of 41-50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Richard, 9 Vet. App. at 267 (1996).  

Facts 

As a preliminary matter, the Board notes that a 1995 nonservice-connected CVA resulted in cognitive dysfunction that is separate and distinct from the symptoms attributable to the service-connected PTSD.  During a July 2011 VA examination, a VA physician found that the Veteran's cognitive symptoms, manifested as memory problems and forgetfulness, result from the Veteran's CVA, and are not attributable to his service-connected PTSD.  As a result, the Veteran's cognitive dysfunction, which is unrelated to his service-connected PTSD, shall not be discussed.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The symptoms attributable to PTSD have remained essentially unchanged throughout the course of the appeal, and are manifested primarily as irritability with violent outbursts, paranoia, anhedonia, nightmares, flashbacks, a need to isolate, and an inability to obtain and maintain effective social relationships.  

There are several references in the clinical notes to the Veteran's unpredictable temper.  In October 2008, the Veteran noted that he had gotten into a dispute with a neighbor about mowing his grass.  The dispute resulted in the Veteran firing a handgun and later assaulting a police officer who responded to the incident.  

The Veteran's siblings and former wife also testified as to his ongoing paranoia.  They indicated that he was suspicious of everyone, including his own family members.  He had no close friends, and nobody visited him.  He was often checking the doors and windows of his home.  He displayed an increased startle response to loud noises such as fireworks or airplanes. 

In July 2008, the Veteran advised a VA clinician that he kept weapons in his home for personal protection.  

The Veteran has indicated that he no longer engaged in previously enjoyable activities such as barbering because of his irritability.  He is of the opinion that isolating himself from everyone, including family members and friends, is an effective method of coping with his symptoms.  

The Veteran also experiences severe nightmares and flashbacks.  His sisters and former wife have testified that they have personally witnessed the Veteran having panic attacks.  

During a July 2008 VA examination, the Veteran stated that his nightmares occurred 3 to 4 times a week.  He also had intrusive thoughts, anxiety, and chronic sleep impairment.  He was engaged in an ongoing conflict with his older sister.  A GAF score of 50, indicative of serious symptoms, was assigned.

On VA examination in June 2011, the Veteran stated that he "kept in touch with" his daughter and grandchildren.  He had a girlfriend, who slept in a different bed because of his nightmares.  He slept with a weapon to make himself feel safe, and often checked the perimeter of his home.  He continued to isolate himself from society, and had an ongoing struggle with managing his temper.  He experienced additional paranoia at nighttime.  He had appropriate hygiene and grooming.  

The Veteran reported feelings of "survivor's guilt," and indicated that he did not trust people.  However, his girlfriend was supportive of him.  He experienced occasional periods of anxiety and depression.  The examiner found that his PTSD symptoms resulted in a GAF score of 50 based on "moderate to severe social dysfunction."  

Analysis

The Veteran's symptoms most closely approximate severe social impairment with deficiencies in most areas.  This impairment is evidenced by the few social relationships that he has with his family members.  The Veteran, his former wife, and his sisters agree that the Veteran prefers to isolate himself from society.  He has numerous emotional and physical outbursts, as evidenced by the 2008 incident during which the Veteran discharged a firearm and assaulted a responding police officer after an argument with a neighbor over mowing his lawn.

The Veteran's sisters and former wife testified that the Veteran has engaged in behavior that is both emotionally and physically abusive.  The Veteran's former wife stated that the Veteran's PTSD symptoms led to the demise of their marriage.  The VA clinical notes contain many references to the Veteran's poor relationships with his sisters.  Although the Veteran does appear to have a cordial relationship with his daughter and grandchild, the evidence does not suggest that the Veteran has a great deal of positive social interaction with them.

The Veteran's general distrust of other people, as well as his need to check his surroundings and to sleep with a weapon, are evidence of his paranoid tendencies.   The Veteran also has an increased startle response, frequent nightmares, flashbacks, and intrusive thoughts.  

Although the Veteran stated in July 2011 that he had a girlfriend, he indicated that he "snuck her out" of his room on the nights that she stayed with him, because of the severity of his nighttime PTSD symptoms.  

Both of the VA examiners who have evaluated the Veteran found that his PTSD symptoms warrant a GAF score of 50, indicative of "serious" symptoms.  The Veteran's overall clinical picture is that of an individual whose social functioning is seriously affected by PTSD.  

The totality of the evidence reflects that the Veteran's PTSD symptoms impair his ability to function appropriately and effectively, particularly in social settings, and most closely approximate a 70 percent disability rating, particularly when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

The Veteran has indicated that a 70 percent disability rating will satisfy his appeal; thus, there is no need to discuss the rating criteria for a 100 percent disability evaluation.  

An initial schedular rating of 70 percent for PTSD is warranted since October 16, 2007, the date of the original claim for service connection.  


ORDER

An initial schedular rating of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The July 2011 VA examiner found that the Veteran is unable to work as a result of his cognitive dysfunction.  However, he also noted in his examination report that the Veteran was "working at night."  The nature of the "work" referred to by the examiner is unclear.  

In addition, in August 2014, the Veteran submitted evidence that he was terminated from his last job as a result of his irritability, a symptom which has been attributed by the July 2011 VA examiner to his service-connected PTSD.  The Board finds that a new examination is necessary in order to assess the Veteran's employability as a result of his PTSD, which is his sole service-connected disability.  

The development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disability and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

Updated VA treatment records must also be obtained.  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain VA treatment records since September 2012.

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to assess his employability.  The entire claims file, to include all electronic files, must be reviewed by the examiner.

The examiner must also provide an opinion as to whether the Veteran's sole service-connected disability, which is PTSD rated as 70 percent disabling, renders him unable to secure and follow a substantially gainful occupation, without regard to age or nonservice-connected disabilities.  

If service connection has since been established for any other disabilities, the examiner must include the effects of those disabilities in rendering an opinion.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Then, readjudicate the two issues remaining on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


